Response to Amendment
1.	This office action is in response to the amendment of 7/21/2022.
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
3.	Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ap et al.
Ap et al. discloses a thermal system for a vehicle, the system comprising:  a high temperature coolant loop 2 thermally coupled to a heater core 24; a low temperature coolant loop 4 thermally coupled to at least one a motor 10 and power electronics [0097]; a first four-way valve 70 configured to selectively fluidly couple the coolant loops such that coolant heated by the motor and/or the power electronics is directed to the heater core to facilitate heating of an airflow passing thereby via line 22 [0117-0118].  Since the system of Ap et al. manages the temperatures of an engine and other components of the vehicle [0097], it would have been obvious to one having ordinary skill in the art at the time the invention was made that the system of Ap. could be used on an electric vehicle having an electric motor and electronic equipment to provide thermal management for the motor and the equipment. Regarding claim 9, the power electronics can include an IDCM and a PIM if the vehicle requires these devices.
4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ap et al. in view of Shih et al.
Ap et al. also discloses their system having an air conditioning loop including a condenser 64 but does not disclose all of the components of the air conditioning loop.  Shih et al. teaches an air conditioning system comprising a compressor 21, a condenser 22, an expansion device 24, and an evaporator 23 in which the condenser is connected upstream to a four-way valve 25. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have replaced the air conditioning system of Ap et al. with an air conditioning system comprising in addition to the condenser of Ap et al., a compressor, an evaporator, and an expansion device, and by thermally coupling the condenser upstream of a four-way valve 25 as taught by Shih et al. to complete the air conditioning loop of Ap. et al.  
Allowable Subject Matter
5.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Claims 4-8 and 10-15 are allowed since claim 10 comprises the allowable subject matter of claim 
Response to Arguments
7.	Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive. The Applicant’s argument that the system of Ap et al. applies to an engine having an internal combustion engine is acknowledged, respectively however, since the system of Ap et al. is a thermal management system for a vehicle in which the system provides thermal management to an engine and other equipment of the vehicle as stated above in paragraph 3, the system could be used in an electric vehicle having an electric motor and electronic equipment to providing thermal management also. The system of Ap. does not require modification to replace its motor with an electric motor since Ap et al. is only used to provide the teaching of a thermal management system of a vehicle.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763